Citation Nr: 0817686	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability (claimed as herniation of C5-6 disc) as secondary 
to service-connected low back disability.

2.  Service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
January 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in April 2007 for further development.  

The veteran presented testimony at a Board hearing in 
November 2006.  A transcript of the hearing is associated 
with the veteran's claims folder. 

The issue of entitlement to service connection for an 
acquired psychiatric disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A cervical spine disability was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service, to include 
as secondary to the veteran's service-connected low back 
disability.




CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by the veteran's active duty service, nor is it secondary to 
the service-connected low back disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated January 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, the Board notes that the RO sent the 
veteran a March 2006 correspondence that fully complied with 
Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in January 2005 and September 2007, 
obtained a medical opinion as to the etiology of the 
veteran's disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board notes that the veteran's service medical records do 
not contain any findings attributed to a cervical spine 
disability.  Moreover, the veteran has acknowledged that her 
in-service fall resulted in only a low back injury; and that 
a neck problem was never documented in service.  At the 
veteran's November 2006 Board hearing, her representative 
stated that the veteran was not claiming entitlement to 
service connection on a direct basis.  Her contention, 
according to her hearing testimony, is that the low back 
disability created a "domino effect" up her spine.  

The veteran underwent a VA examination in September 2007.  
She reported that she fell in the early 1990s and has had 
slowly worsening lumbar spine pain ever since then, 
frequently radiating into the hips or sacroiliac joint 
region.  Following service, she worked in food service and 
then in department store security.  She stated that 
approximately five years ago, she began having pain in her 
neck without any specific incident or accident to which to 
attribute the pain.  She complained of neck pain for at least 
part of every day.  Often the pain causes headaches.  She had 
lumbar spine surgery several years ago; but has not had any 
neck surgery.  She stated that her activities are not 
impaired; but they are often painful.  Walking is limited due 
to low back pain; not neck pain.  An August 2007 MRI of the 
lumbar spine showed central disk protrusion an annular tear 
at L4-L5, compressing the thecal sac and at L5-S1, a large 
central disk protrusion, compressing the anterior thecal sac 
and the transient right S1 nerve root.  An MRI of the 
cervical spine taken the same day showed foraminal stenosis 
and central disk osteophyte complexes at multiple levels.  

On examination, there was no palpable spasm in the neck.  
Neck posture was normal.  She demonstrated 45 degrees of 
flexion, 30 degrees of extension, 40 degrees of lateral 
bending to the left, 30 degrees of lateral bending to the 
right; 70 degrees of rotation to the right, and 60 degrees of 
rotation to the left, with complaints of pain at each 
extreme.  The examiner diagnosed her with degenerative joint 
disease of the cervical spine.  He further stated that "In 
my opinion, this is less than 50% likely to have been caused 
or aggravated by her service connected lumbar spine 
degenerative disk disease."  He further added that the neck 
disability has caused no incapacitating episodes, 
neurological abnormalities, objective evidence of pain, or 
flare-ups of Deluca.  

The Board notes that the claims file was not available at the 
time of the examination.  However, the examiner later 
reviewed the claims file.  He stated, in an addendum, that he 
had no change of opinion.  

The Board notes that there is no competent medical evidence 
that attributes the veteran's current cervical spine 
disability to her service connected low back disability.  To 
the contrary, the sole medical opinion on the issue 
specifically weighs against the finding of a causal nexus.  
Without any competent medical evidence to support the 
contention that the veteran's cervical spine disability was 
caused or aggravated by her service-connected low back 
disability, the preponderance of the evidence weighs against 
the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for cervical spine disability as 
secondary to the service connected low back disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

Service connection for cervical disc placement (claimed as 
herniation of C5-6 disc) is not warranted.  To this extent, 
the appeal is denied.  


REMAND

The Board notes that it remanded the issue of entitlement to 
service connection for a psychiatric disability, to include 
PTSD, because a review of the record included numerous 
psychiatric diagnoses (PTSD, bi-polar disorder, and 
depression) and multiple theories of service connection.  The 
issue was remanded for a VA examination in order to obtain 
opinions regarding the etiology of each of these 
disabilities.  The veteran underwent a psychiatric 
examination in September 2007.  However, not all these 
diagnoses were adequately addressed.  The Board finds that 
the claim should be remanded to the September 2007 for 
clarification.    

With regard to PTSD, the examiner stated that the veteran's 
original PTSD is attributed to childhood sexual abuse; but 
that in-service rapes compounded the PTSD, and that the 
symptoms increased beyond the natural expected progression of 
the disorder.  The examiner also stated that at the time of 
the rapes, the veteran's functioning greatly deteriorated.  
However, it is not clear whether the examiner was basing this 
opinion on actual review of service medical and personnel 
records documenting such deterioration of functioning, or 
whether the opinion was based on the veteran's self-reported 
history.  Clarification is necessary to allow for informed 
appellate review of this issue.  

With regards to alleged bi-polar disorder, the examiner 
deferred any diagnosis (stating that the veteran's mania 
symptoms were not clear).  The RO should re-submit the claims 
file to the September 2007 examiner so that she can render an 
opinion as to the existence and etiology of the veteran's bi-
polar disorder.  If there is insufficient evidence to render 
a diagnosis or formulate an opinion in regards to its 
etiology, the examiner should so state.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the claims file to 
the September 2007 examiner for review 
and clarification.  After reviewing the 
claims file, the examiner should prepare 
an addendum responding to the following:

     a)  Please identify the service 
medical records and/or service personnel 
records which show a deterioration of 
functioning or behavioral changes which 
suggest that the claimed inservice rapes 
actually occurred.  

     b)  Does the veteran have bi-polar 
disorder?  If so, is it at least as 
likely as not (a 50% or higher degree of 
probability) that bi-polar disorder was 
manifested during the veteran's active 
duty service?  

     c)  Does the veteran have 
depression?  If so, is it at least as 
likely as not (a 50% or higher degree of 
probability) proximately due to or caused 
by, or aggravated by, the veteran's 
service-connected low back disability?  

If the examiner who conducted the 
September 2007 VA examination is no 
longer available, then the veteran should 
be scheduled for another VA psychiatric 
examination (to include review of the 
claims file) with instructions for the 
examiner to respond to the above 
questions.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for acquired psychiatric 
disability, to include PTSD and bi-polar, 
and also to include depression as 
secondary to service-connected 
disability.  The veteran and her 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond. Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


